department of thetreasury internal_revenue_service washington c coltnenrenies dec fare isi ini h uil be rann e eee legend taxpayer a taxpayer b rs t ep eber tl perrenrerrereerererccred anerrerrerercererrerereered financial_institution c mithtttentseereraweneesmntsatniarainennnineses financial_institution do t stetteeenensesanemnemnanane account e account f account g 2s nrnuncnnennnennintnt snir nnn rhe eeo aaincunernnenenninenenintnitinee tax preparer sh noneineinenenini ree amount amount amount amount amount amount amount stteneinuneinennnenttinits ciehihabietabnbanenieieies enn ahhh earennorn ceeneernrr aran rt nuneineeneunieneennnettt rennnemnrrer nt orniekaaa ane dear teteaennenns this is in response to a letter dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover require- ment contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a currently age was the owner of account e an individual_retirement_arrangement ira established and maintained at financial_institution c as of account e was valued at amount taxpayer a’s spouse taxpayer b was the primary beneficiary of the account e taxpayer a has been in declining health for several years representations and documentation submitted by his physician his authorized representative his tax preparer and his spouse all concur in a description of taxpayer a as having become mentally incapacitated to such an extent that by the middle of he was no longer able to understand the tax consequences of his actions nor could taxpayer a complete a proper rollover of his ira assets within the 60-day time period authorized by’ the code tayoayer a had withdrawn amount from ira account e as of during the calendar_year on taxpayer a withdrew the entire remaining balance amount from ira account e and deposited an identical amount in account f-taxpayer a’s personal checking account at financial_institution c account f is not a qualified ira on tetermens x and taxpayer a deposited amount sec_5 and from his checking account f into account g a revocable family_trust established and maintained at financial iristitution d account g also is not a qualified ira the time his tax preparer discovered in that taxpayer a had withdrawn the entire balance to his credit from ira account e the 60-day period allowed under code sec_408 for a rollover of the account e assets to another qualified ira had expired in an interview regarding his ira withdrawal the tax preparer reported that despite repeated explanations taxpayer a no longer could understand the income_tax consequences of the withdrawal he had made by based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 d of the code with respect to the distribution of amount from ira account e this appears to be the sum of one withdrawal of amount plus two periodic_payments of amount as required under code sec_401 sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 d a received by an individual from an jra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3xa i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the cade provides a similar 60-day rollover period for partial rollovers sec_408 3x e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a's physicians by his authorized representative and by taxpayer b is consistent with a conclusion that taxpayer a was and continues to be mentally incapacitated to such an extent that it prevented him from understanding the tax consequences of his actions or from completing a proper rollover within the day period authorized by sec_408 of the code therefore pursuant to sec_408 i df the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira account e taxpayer a is granted a period of days from the issuance of this ruling letter te contribute amount into a rollover ira less any amounts which are required te be distributed to taxpayer a pursuant to sec_408 or sec_408 of the code provided all other requirements of sec_408 of the cade except the 60-day requirement are met with respect to such contribution amount less any amounts which are required to be distributed to taxpayer a pursuant to sec_408 or sec_408 will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of those portions of amount that are required under sec_408 or sec_408 of the code to be distributed to the ira owner under rules similar to the rules found in sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent cs copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office wish to inquire about this ruling please address all correspondence to se t ep ra t1 if you sincerely carklor-cviglbne carlton a watkins manager employee_plans technical group
